Citation Nr: 0510359	
Decision Date: 04/11/05    Archive Date: 04/21/05

DOCKET NO.  03-16 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an additional extension beyond a prior 
extension from January 22, 1994 to May 24, 1994 of the 
delimiting date for the receipt of Chapter 30, Title 38, 
United States Code, educational assistance benefits.


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran-appellant was separated from active duty on 
November 30, 1992 following over 20 years of active service. 




When this matter was last before the Board of Veterans' 
Appeals (Board) in July 2004, it was remanded to the 
Department of Veterans Affairs (VA), Muskogee, Oklahoma, 
Regional Office (RO) via the Appeals Management Center (AMC) 
in Washington, D.C. for additional development regarding the 
issue noted above.  The case was returned to the Board and 
for further appellate review.  

This appeal is REMANDED to the RO via the AMC in Washington, 
D.C.  VA will notify you if further action is required on 
your part.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (CAVC) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (codified at 38 U.S.C. §§ 5109B, 7112).

When this case was last before the Board in July 2004, in 
addition to the completion of requested development, the VBA 
AMC was directed to readjudicate the claim of entitlement to 
additional extension beyond the extension previously awarded 
of the delimiting date for the receipt of Chapter 30 
educational benefits and issue a supplemental statement of 
the case (SSOC) if the benefit was not granted to the 
veteran's satisfaction.  An SSOC was not issued following the 
noted development.  Significantly, the July 2004 remand was 
the second remand issued by the Board that requested the 
foregoing readjudication.  

The Board is restrained by CAVC precedent from proceeding 
without the RO having followed all of the Board's own 
directives.  38 C.F.R. § 19.31 (2004); Stegall v. West, 11 
Vet. App. 268 (1998).  Consequently, the Board is compelled 
to remand the matter for readjudication of the veteran's 
claim consistent with the directives posed in the Board's 
prior remand.  



The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the VBA AMC.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

Under the circumstances of this case, further appellate 
consideration will be deferred and the case is REMANDED for 
the following actions:

1.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183 
,§ 701, 117 Stat. 2651, (Dec. 16, 2003) 
(codified at 38 U.S.C.A. § 5103), and any 
other applicable legal precedent.  Such 
notice shold ensure that the veteran be 
advised he must submit all pertinent 
evidence in his possession in support of 
his claim.

2.  After undertaking any development 
deemed essential, the VBA AMC should 
readjudicate the claim of entitlement to 
additional extension beyond the extension 
previously awarded of the delimiting date 
for the receipt of Chapter 30 educational 
benefits.

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations pertinent to the claim currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  



Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the VBA AMC.



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




